DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,6,8-9,11, 14, 16-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (US 10,347,654 B1).
Regarding claim 1, Iwai discloses,

    PNG
    media_image1.png
    618
    1018
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    656
    media_image2.png
    Greyscale

A three-dimensional semiconductor memory device (Fig. 20A-20C) comprising:
a bottom substrate (substrate 8 as marked in Fig. 20A above, Col. 7, line 52);
a peripheral logic structure (as marked in Fig. 20A above comprising transistors comprising active region 742, col. 7  & interconnect structure 780, Col. 8) on the bottom substrate;
a top substrate (as marked in Fig. 20A above) including a first conductive pattern (source contact layer 114 which may be formed of doped polysilicon, col. 29, lines 53-57), a second conductive pattern (upper source-level material layer 116, col. 10 made of doped polysilicon, lines 37-38), and a third conductive pattern (source select level conductive layer 118, Col. 10, line 34-35) sequentially stacked on the peripheral logic structure (as seen in Fig. 20C above); 
an electrode structure including gate electrodes (146, Col. 37, line 63) stacked on the top substrate;
vertical holes (holes of vertical pillar comprising vertical channel 60 & dielectric core 62, Fig. 20C) passing through the electrode structure, the third conductive pattern (118) and the second conductive pattern (116);
vertical semiconductor patterns (vertical semiconductor channel 60, Col. 27, line 31-32) in the vertical holes, respectively;
and a data storage pattern (memory film 50, Fig. 20C, comprising blocking layer 52, charge storage layer 54 and  tunneling layer 56, Col. 24, lines 25-27) between each of the vertical semiconductor patterns (60) and the electrode structure (146), wherein bottom surfaces of the vertical holes are lower than a bottom surface of the first conductive pattern (114) (as seen in Fig. 20C) , wherein the data storage pattern includes a tunnel insulation layer(56), a blocking layer (52), and a charge storage layer (54) between the tunnel insulation layer and the blocking layer, 
wherein a bottom surface of at least one of the tunnel insulation layer, the blocking layer, and the charge storage layer is lower than the bottom surface of the first conductive pattern (as seen bottom surface of tunnel insulation layer  56 is lower than bottom surface of 114), 
wherein the second conductive pattern is connected to the vertical semiconductor patterns (116 part of buried source layer (112,114,116) which is connected to vertical channel 60, Col. 29, lines 59-63).


Regarding claim 3, Iwai discloses the device of claim 1 and further disclose, wherein a lower surface of the second conductive pattern (116, Fig. 20C) contacts an upper surface of the first conductive pattern (114).

Regarding claim 6, Iwai discloses the device of claim 1 and further disclose, wherein the electrode structure includes a plurality of electrode structures separated by a gap-fill insulation pattern (dielectric core 62 filling the vertical hole), and wherein the gap-fill insulation pattern passes through the first conductive pattern (62 passes through 114, see Fig. 20C).

Regarding claim 8, Iwai discloses,	
A three-dimensional semiconductor memory device( Fig. 20A-20C) comprising: 
a bottom substrate (8, Fig. 20A); 
a peripheral logic structure (as marked in Fig. 20C above) on the bottom substrate; 
a top substrate (as marked in Fig. 20C above) including a first conductive pattern (114), a second conductive pattern (116), and a third conductive pattern (118) sequentially stacked on the peripheral logic structure; 33Atty. Dkt. No. 8947-001351-US-COA
an electrode structure including gate electrodes (146) stacked on the top substrate; 
vertical holes (holes of vertical pillar comprising vertical channel 60 &  dielectric core 62, Fig. 20C)  passing through the electrode structure (146), the third conductive pattern (118) and the second conductive pattern (116);
vertical semiconductor patterns (60, Fig. 20C) in the vertical holes, respectively; 
and a data storage pattern (memory film 50, Fig. 20C) between each of the vertical semiconductor patterns and the electrode structure,
wherein bottom surfaces of the vertical holes are lower than a bottom surface of the first conductive pattern (as seen in Fig. 20C, bottom surface of the vertical hole as defined above is lower than bottom surface of 114),
wherein the data storage pattern (50, Fig. 20C) includes a tunnel insulation layer (56), a blocking layer (52), and a charge storage layer (54) between the tunnel insulation layer and the blocking layer,
 wherein the second conductive pattern is connected to the vertical semiconductor patterns (116 part of buried source layer (112,114,116) which is connected to vertical channel 60, Col. 29, lines 59-63).

Regarding claim 9, Iwai discloses the device of claim 8 and further disclose, wherein a bottom surface of at least one of the tunnel insulation layer, the blocking layer, and the charge storage layer is lower than the bottom surface of the first conductive pattern (as seen in FIG. 20C, bottom surface of tunnel insulation layer  56 is lower than bottom surface of 114)

Regarding claim 11, Iwai discloses the device of claim 8 and further disclose, wherein a lower surface of the second conductive pattern (116, Fig. 20C) contacts an upper surface of the first conductive pattern (114).

  Regarding claim 14, Iwai discloses the device of claim 8 and further disclose, wherein the electrode structure includes a plurality of electrode structures separated by a gap-fill insulation pattern (dielectric core 62 filling the vertical hole), and wherein the gap-fill insulation pattern passes through the first conductive pattern (62 passes through 114, see Fig. 20C).  

Regarding claim 16, Iwai discloses, 

A three-dimensional semiconductor memory device (Figs. 20A-20C)  comprising: 
a bottom substrate (8, Fig. 20A); 
a peripheral logic structure (as marked in Fig. 20C above) on the bottom substrate; 
a top substrate (as marked in Fig. 20C above) including a first conductive pattern (114), a second conductive pattern (116), and a third conductive pattern (118) sequentially stacked on the peripheral logic structure; 
an electrode structure including gate electrodes (146, FIG. 20C) stacked on the top substrate; 
vertical holes (holes of vertical pillar comprising vertical channel 60 &  dielectric core 62, Fig. 20C) passing through the electrode structure (146), the third conductive pattern (118) and the second conductive pattern (116); 
vertical semiconductor patterns (60, Fig. 20C) in the vertical holes, respectively; 
and a data storage pattern (50, Fig. 20C) between each of the vertical semiconductor patterns (60)  and the electrode structure (146), 35Atty. Dkt. No. 8947-001351-US-COA
wherein bottom surfaces of the vertical holes are lower than a bottom surface of the first conductive pattern (as seen in Fig. 20C), wherein the data storage pattern includes a tunnel insulation layer (56), a blocking layer (52), and a charge storage layer (54) between the tunnel insulation layer and the blocking layer.  

Regarding claim 17, Iwai discloses the device of claim 16 and further disclose, wherein the second conductive pattern is connected to the vertical semiconductor patterns(116 part of buried source layer (112,114,116) which is connected to vertical channel 60, Col. 29, lines 59-63).

Regarding claim 18, Iwai discloses the device of claim 16 and further disclose, wherein a bottom surface of at least one of the tunnel insulation layer, the blocking layer, and the charge storage layer is lower than the bottom surface of the first conductive pattern (as seen in FIG. 20C, bottom surface of tunnel insulation layer  56 is lower than bottom surface of 114).

Regarding claim 20, Iwai discloses the device of claim 16 and further disclose, wherein a lower surface of the second conductive pattern (116, Fig. 20C) contacts an upper surface of the first conductive pattern (114).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. and further in view of MASAMORI et al. (US 2018/0301374 A1).
Regarding claim 2, Iwai discloses the device of claim 1 but does not explicitly disclose, wherein the first conductive pattern includes tungsten, titanium, tantalum, and/or a conductive nitride thereof.
But Iwai additionally discloses, buried source contact layer 114 (Fig. 20C) may be doped polysilicon (Col. 29, lines 53-57).
Meanwhile, MASAMORI discloses, buried source line (which is formed in place of 10, Fig. 6A, para [0092]) maybe made of a conductive material (e.g. heavily doped polysilicon, metal, metal nitride and/or metal silicide (para [0092]).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substitute doped polysilicon with metal nitride  as a conductive material of buried source line 114, according to disclosing of MASAMORI, since the court has held that a simple substitution of one known element for another (metal nitride for doped polysilicon) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 10, Iwai discloses the device of claim 8 but does not explicitly disclose, wherein the first conductive pattern includes tungsten, titanium, tantalum, and/or a conductive nitride thereof.  
But Iwai additionally discloses, buried source contact layer 114 (Fig. 20C) may be doped polysilicon (Col. 29, lines 53-57).
Meanwhile, MASAMORI discloses, buried source line (which is formed in place of 10, Fig. 6A, para [0092]) maybe made of a conductive material (e.g. heavily doped polysilicon, metal, metal nitride and/or metal silicide (para [0092]).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substitute doped polysilicon with metal nitride  as a conductive material of buried source line 114, according to disclosing of MASAMORI, since the court has held that a simple substitution of one known element for another (metal nitride for doped polysilicon) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 19, Iwai discloses the device of claim 16 but does not explicitly disclose, wherein the first conductive pattern including tungsten, titanium, tantalum, and/or a conductive nitride thereof. 
But Iwai additionally discloses, buried source contact layer 114 (Fig. 20C) may be doped polysilicon (Col. 29, lines 53-57).
Meanwhile, MASAMORI discloses, buried source line (which is formed in place of 10, Fig. 6A, para [0092]) maybe made of a conductive material (e.g. heavily doped polysilicon, metal, metal nitride and/or metal silicide (para [0092]).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substitute doped polysilicon with metal nitride  as a conductive material of buried source line 114, according to disclosing of MASAMORI, since the court has held that a simple substitution of one known element for another (metal nitride for doped polysilicon) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Allowable Subject Matter
Claims 4-5, 7, 12-13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
With respect to claim 4,7,12 & 15, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the second conductive pattern comprises: vertical portions extending along sidewalls of the vertical semiconductor patterns; and a horizontal portion laterally extending from the vertical portions and below the electrode structure (claims 4 & 12).
a first wiring on the electrode structure; a second wiring between the first conductive pattern and the bottom substrate; and a through via passing through the gap-fill insulation pattern to connect the first wiring and the second wiring (claims 7 & 15).

Claim 5 is objected to being dependent on claim 4.
Claim 13 is objected to being dependent on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813